                              L7NITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                    CRIMINAL MINUTES -GENERAL
Case No.        2:18-cr-255-MWF                                            Date      December 11, 2018

Title           United States v. Lizbeth Vizcarra



Present: The ~~onnr~~le       Steve Kim, U.S. Magistrate Judge

                    Connie Chung                                             n/a
                    Deputy Clerk                                  Court Reporter /Recorder

            Attorneys Present for Government:                    Attorneys Present for Defendant:

                           n/a                                                 n/a

Proceedings:              (IN CHAMBERS)ORDER OF DETENTION —
                          PROBATION/SUPERVISED RELEASE VIOLATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) ofthe
terms of Defendant's ❑probation / ❑D supervised release.
            The Court finds that:
       A.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                   ❑      Lack of bail resources
                   ❑      Refusal to interview with Pretrial Services
                   ❑      No stable residence or employment
                   ❑      Previous failure to appear or violations of probation, parole, or release
                   ❑      Ties to foreign countries
                   ~      Allegations in petition




SK (9/16)                                  CRIMINAL MINUTES -GENERAL                                Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                               CRIMINAL MINUTES -GENERAL
Case No.    2:18-cr-255-MWF                                            Date   December 11, 2018

Title       United States v. Lizbeth Vizcarra


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
               ❑      Nature of previous criminal convictions
               D      Allegations in petition

               ❑      Substance abuse

               ❑      Already in custody on state or federal offense




                                                ~:*~=

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                              CRIMINAL MINUTES -GENERAL                            Page 2 of2
